Citation Nr: 0840533	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  04-28 680	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the left knee to include as secondary to 
service-connected residuals of gunshot wounds of the 
buttocks.  

2.  Entitlement to service connection for a skin disability 
including as due to herbicide exposure.

3.  Entitlement to higher initial ratings for degenerative 
disc disease (DDD) of the lumbar spine, rated as 10 percent 
disabling from January 31, 2003, and as 20 percent disabling 
from August 20, 2007.  

4.  Entitlement to an initial rating in excess of 10 percent 
for a tender scar of the right buttock related to residuals 
of a gunshot wound.

5.  Entitlement to an increased rating for right sciatic 
neuritis related to residuals of a gunshot wound, currently 
rated as 10 percent disabling.  

6.  Entitlement to an increased rating for left sciatic 
neuritis related to residuals of a gunshot wound, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia dated in May 2003 and rating decisions from the 
VARO in Louisville, Kentucky dated in March 2007 and November 
2007.  

In the May 2003 rating decision the veteran was denied 
entitlement to service connection for DDD of the lumbar 
spine.  Subsequently, in a March 2007 rating decision the 
veteran was granted service connection for DDD of the lumbar 
spine and assigned a 10 percent rating effective January 31, 
2003.  He appealed the rating assigned and the rating was 
increased to 20 percent in a November 2007 rating decision 
effective August 20, 2007.  Consequently, this issue has been 
characterized on the title page to reflect the assignment of 
staged ratings by the RO.  




FINDINGS OF FACT

1.  The veteran does not have degenerative arthritis of the 
left knee that is attributable to military service, or was 
caused or made worse by service-connected disability.

2.  The veteran does not have a skin disability that is 
attributable to military service including herbicide exposure 
during military service

3.  For the period prior to August 20, 2007, the veteran's 
degenerative disc disease is manifested by no worse than 
slight limitation of motion and functional impairment that 
equated to forward flexion to 90 degrees, extension to 25 
degrees, left lateral flexion to 20 degrees, bilateral 
lateral flexion to 35 degrees, and bilateral rotation to 30 
degrees; the disability was not manifested by any 
incapacitating episodes in association with intervertebral 
disc syndrome.

4.  For the period since August 20, 2007, the veteran's 
degenerative disc disease is manifested by no worse than 
moderate limitation of motion and functional impairment that 
equated to forward flexion to 55 degrees, extension to 20 
degrees, right lateral flexion to 20 degrees, left lateral 
flexion to 25 degrees, and bilateral lateral rotation to 25 
degrees; the disability was not manifested by any 
incapacitating episodes in association with intervertebral 
disc syndrome.

5.  The veteran's scar of the right buttock is manifested by 
tenderness to palpation. 

6.  The evidence does not reflect more than mild, incomplete 
paralysis of left lower extremity resulting from the service-
connected left sciatic neuritis.  

7.  The evidence does not reflect more than mild, incomplete 
paralysis of right lower extremity resulting from the 
service-connected right sciatic neuritis.  




CONCLUSIONS OF LAW

1.  The veteran does not have degenerative arthritis of the 
left knee that is the result of disease or injury incurred in 
or aggravated during active military service; degenerative 
arthritis of the left knee is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 and Supp. 2008); 38 C.F.R. § 3.303 (2008); 
38 C.F.R. § 3.310 (2006).

2.  The veteran's skin disability is not the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2008). 

3.  For the period prior to August 20, 2007, the criteria for 
an initial disability rating greater than 10 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243 (2008).

4.  For the period since August 20, 2007, the criteria for an 
initial disability rating greater than 20 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243 (2008).

5.  The criteria for an increased rating for a scar of the 
right buttock have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7; 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2008).  

6.  The criteria for a disability rating greater than 10 
percent for right sciatic neuritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.951(b), 4.3, 4.7, 4.124a, Diagnostic Code 
8620 (2008).  

7.  The criteria for a disability rating greater than 10 
percent for left sciatic neuritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.951(b), 4.3, 4.7, 4.124a, Diagnostic Code 
8620 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

As to the veteran's claims for service connection, the Board 
finds that all notification and development action needed to 
render a decision on the claims on appeal has been 
accomplished.  In this regard, through a February 2003 notice 
letter, the veteran received notice of the information and 
evidence needed to substantiate his claims for service 
connection on a direct basis.  Thereafter, the veteran was 
afforded the opportunity to respond.  The Board also finds 
that the notice letter satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  In the notice letter, the RO also 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  It requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  The RO also 
requested that the veteran submit evidence in his possession 
in support of his claims.

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  

Thus, any error related to element (4) is harmless.  
Nevertheless, as indicated above, the four content-of-notice 
requirements of Pelegrini have been met in this case.  
Additionally, the RO has provided the veteran notice with 
respect to effective dates and rating criteria provisions by 
way of letters dated in March 2006 and April 2007.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board notes that the February 2003 letter did not advise 
the veteran of how to substantiate a claim for service 
connection on a secondary basis.  The U.S. Court of Appeals 
for the Federal Circuit recently held that any error in a 
VCAA notice should be presumed prejudicial.  The claimant 
bears the burden of demonstrating such error.  VA then bears 
the burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
In this case, the RO considered the secondary service 
connection claim and essentially informed the veteran of the 
basis of that denial in the May 2003 rating decision and in a 
July 2004 Statement of the Case (SOC).  The Board believes 
that a reasonable person would have understood what was 
needed to establish service connection on a secondary basis, 
and the veteran was also afforded ample opportunity to such 
submit information.  For these reasons, it is not prejudicial 
to the veteran for the Board to proceed to finally decide 
this appeal as the notice error did not affect the essential 
fairness of the adjudication.  Furthermore, the RO issued a 
letter to the veteran in April 2007 and advised him of the 
evidence necessary to establish service connection on a 
secondary basis.  The claim was subsequently readjudicated in 
Supplemental Statements of the Case dated in July 2007 and 
November 2007.

Additional correspondence dated in March 2006 and April 2007 
as to both the disability rating and effective date elements 
of his claims was also provided to the veteran.  That letter 
advised the veteran as to the basis for assigning both 
disability ratings and effective dates, and explained the 
type of evidence necessary to substantiate claims for a 
higher evaluation and/or an earlier effective date.  Thus, 
the Board finds that the content of the notice provided in 
the February 2003, March 2006, and April 2007 letters satisfy 
each of the elements specified by the U.S. Court of Appeals 
for Veterans Claims (Court) in Pelegrini and Dingess.

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here with 
regard to the lumbar spine and scar claims, service 
connection has been granted and the initial ratings have been 
assigned, the claims of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

With regard to the right and left sciatic neuritis claims, 
the Board has considered the recent case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), wherein the Court held that, 
for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
finds that any defects with regard to the Vazquez-Flores test 
are non-prejudicial.  The February 2003 letter advised the 
veteran of his and VA's respective duties, and it also 
advised him that the evidence must show that his disability 
had increased in severity.  The March 2006 explained how a 
disability rating is determined, and it also advised the 
veteran of the type of evidence considered in determining the 
disability rating, including impact on employment.  The 
veteran was notified of the specific rating criteria 
necessary to establish higher disability ratings for his 
neuritis claims in the May 2003 rating decision and the July 
2004 SOC.  While there was not a specific preadjudicative 
notice letter provided, no useful purpose would be served in 
remanding this matter for yet more development.  The veteran 
was also questioned about his employment and daily life 
during the course of the VA examinations.  The Board finds 
that the notice given, the questions directly asked, and the 
responses provided by the veteran show that he knew that the 
evidence needed to show that his right and left sciatic 
neuritis had worsened and what impact that had on his 
employment and daily life.  As the Board finds the veteran 
had actual knowledge of the requirement, any failure to 
provide him with adequate notice is not prejudicial.  
Sanders, supra.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the veteran relative to 
these issues has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  The RO 
also arranged for the veteran to undergo VA examinations with 
respect to each issue on appeal.  Under these circumstances, 
the Board finds that VA has complied with all duties to 
notify and assist required under 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159.

II.  Service Connection - Degenerative Arthritis of the Left 
Knee and Skin Disability

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain chronic 
diseases may be presumed to have been incurred during service 
if the disorder becomes manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.307, 3.309 (2008).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Degenerative Arthritis of the Left Knee

In addition, the regulations provide that service connection 
is warranted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2006 & 2008).  This includes any increase in 
disability that is proximately due to or the result of a 
service-connected disease of injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to state that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Although VA has indicated that 
the purpose of the regulation change was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amount 
to a substantive change in the regulation.  Given what may be 
substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which favors the claimant.

The veteran claims that he has a left knee disability caused 
by his service-connected gunshot wounds of the buttocks.  

The veteran's service treatment reports (STRs) do not 
document any complaints, findings, or treatment for a left 
knee disability in service.  The veteran's September 1968 
separation examination revealed a normal clinical evaluation 
of the veteran's lower extremities.  

VA examinations dated in May 1969, May 2000, and August 2007 
did not reveal any complaints related to the veteran's left 
knee.  

Private treatment reports from GND Medical Consultants and 
Patient First Chiropractic are unrelated to treatment for a 
left knee disability.  The Chiropractic records only 
reference complaints of right knee pain.

Associated with the claims file are VA outpatient treatment 
reports dated from July 1999 to October 2007.  The veteran 
was diagnosed with moderate degenerative changes of the left 
knee in April 2001.  He was noted to have undergone left knee 
arthroscopic surgery in 1998.  The records document 
complaints and treatment for left knee pain.  

The veteran was afforded a VA examination in March 2003 at 
which time he was diagnosed with left knee osteoarthritis.

The veteran was afforded a VA examination in July 2004 at 
which time he was again diagnosed with degenerative arthritis 
of the left knee.  The examiner opined that it was unlikely 
that the gunshot wound to the buttocks and the degenerative 
arthritis in the lumbar spine caused the veteran's 
degenerative arthritis of the left knee.  The examiner 
indicated that it was as likely as not that the degenerative 
arthritis of the left knee was related to the usual process 
of aging.  

In this case, the evidence does not support a finding of 
degenerative joint disease of the left knee related to 
service or to a service-connected disability.  The veteran 
was not diagnosed with degenerative changes of the left knee 
until April 2001, more than thirty years after he separated 
from service.  Even accounting for the fact that he underwent 
arthroscopic surgery on his knee in 1998, the surgery 
occurred thirty years after he left service.  Furthermore, 
the evidence does not indicate that the veteran was diagnosed 
with any disability of the knee while he was in service nor 
does the evidence include a nexus opinion linking any current 
left knee disability to the veteran's period of military 
service.  When examiner by VA to determine whether the 
veteran's left knee disability was resulted from his service-
connected gunshot wounds of the buttocks, the examiner 
concluded that it was unlikely that the gunshot wound to the 
buttocks and the degenerative arthritis in the lumbar spine 
caused the veteran's degenerative arthritis of the left knee.  
She indicated that it was as likely as not that the 
degenerative arthritis of the left knee was related to the 
usual process of aging.  In the absence of any contrary 
medical evidence providing a link between the veteran's left 
knee disability and his military service or a service-
connected disability, service connection is not warranted on 
a direct of secondary basis.  

In short, there is no competent lay or medical evidence of a 
left knee disability during service and, in fact, the 
preponderance of the medical evidence weighs against linking 
this disability to a service-connected disability.  The 
evidence does not establish that the disorder became manifest 
to a compensable degree within one year of separation from 
active duty.  Consequently, the preponderance of the evidence 
is against the claim.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for degenerative arthritis of the left 
knee.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008).

B.  Skin Disability

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2008) are met.  See 
38 C.F.R. § 3.309(e) (2008).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  In general, for service 
connection to be granted for one of these diseases, it must 
be manifested to a degree of 10 percent or more at any time 
after service.  Chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must be manifest to a 
degree of 10 percent within one year after the last date on 
which the veteran performed active military, naval, or air 
service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  See 
C.F.R. § 3.307(a)(6)(ii) (2008); 68 Fed. Reg. 34,541 (June 
10, 2003) amending 38 C.F.R. § 3.307(a)(6)(iii) implementing 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.  

The veteran claims that he has a skin disability related to 
his exposure to herbicides in service.

The STRs reveal that the veteran's September 1964 entrance 
examination revealed a normal clinical evaluation of the 
veteran's skin.  The veteran was treated for a skin rash of 
the pubic area in service in July 1967.  The September 1968 
separation examination reveals that a clinical evaluation of 
the veteran's skin was normal at his discharge from service.  

VA examinations dated in May 1969, May 2000, July 2004, and 
August 2007 did not reveal any complaints related to a skin 
rash.  

Private treatment reports from GND Medical Consultants and 
Patient First Chiropractic are unrelated to treatment for a 
skin disability.  

The veteran was afforded a VA examination in March 2003 at 
which time he was diagnosed with skin hyperpigmentation of 
the chest, shoulders, and back consistent with inflammatory 
response and skin changes consistent with fungus and no 
evidence of chloracne, bullous pemphigus, or melanoma.  The 
examiner opined that the veteran's skin condition was not 
likely an Agent Orange-related reaction.  

VA outpatient treatment reports dated from July 1999 to 
October 2007 reveal various complaints related to a skin 
rash.  The rash was variously diagnosed as a nonspecific 
dermatitis, sebhorrheic dermatitis, pruritic eruption on the 
back, diffuse hyperpigmentation with scaling over the upper 
and mid-back, a lower lip lesion, skin tags, a skin rash 
resembling lichen planus, and lesions on the left thigh and 
left side of the neck.  

There is no competent evidence to support the veteran's 
contention that he suffers from a skin disability as a result 
of military service.  The STRs revealed a normal clinical 
evaluation of the veteran's skin at his entrance to service.  
The veteran was seen for complaints of a skin rash of the 
groin in July 1967.  However, subsequent STRs are negative 
for any similar complaints, and the veteran's September 1968 
separation examination revealed a normal clinical evaluation 
of the veteran's skin.  During VA examination in May 1969, 
the veteran's skin was described as being clear.  The 
veteran's private medical records do not document any 
treatment for a skin rash.  

As noted, the VA outpatient treatment reports indicate that 
the veteran's skin disability was variously diagnosed as 
nonspecific dermatitis, sebhorrheic dermatitis, pruritic 
eruption on the back, diffuse hyperpigmentation with scaling 
over the upper and mid-back, a lower lip lesion, skin tags, a 
skin rash resembling lichen planus, and lesions on the left 
thigh and left side of the neck.  However, the skin 
conditions were not linked to the veteran's military service 
or exposure to herbicides.  The March 2003 VA examiner 
diagnosed the veteran with skin hyperpigmentation consistent 
with inflammatory response and skin changes consistent with 
fungus and no evidence of chloracne, bullous pemphigus, or 
melanoma.  The examiner opined that the veteran's skin 
condition was not likely an Agent Orange-related reaction.  
None of the medical records reflect any medical opinion 
evidence linking any of the veteran's skin condition and his 
military service.  

The veteran's STRs document that he served in the Republic of 
Vietnam during the period from November 1966 to August 1967 
and he is therefore presumed to have been exposed to 
herbicides during service.  As to the allegation that his 
skin disability is related to his exposure to Agent Orange, 
the VA medical examiner specifically opined that the 
veteran's the veteran's skin condition was not likely an 
Agent Orange-related reaction.  Furthermore, there is no 
evidence that the veteran has been diagnosed with chloracne 
at any time since service.  Consequently, he is not entitled 
to service connection on a presumptive basis.  

The Board has considered treatment records dated since 2004 
in which the veteran reported that his current skin rash 
began while he was in Vietnam.  Certainly, the veteran is 
competent to report observable symptomatology, such as a 
rash.  In addition, as the veteran is shown to have engaged 
in combat with the enemy, his lay reports as to events in 
Vietnam are entitled to the presumption of credibility 
afforded under 38 U.S.C.A. § 1154(b) (West 2002).  However, 
even accepting that this presumption attaches to reports of a 
skin rash while in Vietnam, that presumption does not attach 
to the veteran's lay reports during the remainder of his 
service after leaving Vietnam, or to his reports following 
separation from service.  As noted, an isolated complaint of 
a skin rash was made in July 1967, but the remainder of his 
STRs are negative for such complaints in 1967 and 1968.  
Examination at separation in September 1968 revealed the skin 
to be normal, and VA examination in May 1969 revealed the 
veteran's skin to be clear.  There is no clinical evidence of 
any skin problems at all until 2000, at which time he was 
treated for contact dermatitis.  He was treated on other 
occasions for the next several years, but did not report that 
his symptoms had started in service until 2004, which was 
after he filed his claim for compensation.  

The Board is cognizant that it cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence; however, the Board may 
weigh the absence of contemporaneous medical evidence against 
the lay evidence in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In 
addition to the absence of complaints between the July 1967 
clinical record and the first post-service evidence of 
treatment in 2000, the claims file also reflects that he 
underwent physical examination at separation that revealed no 
evidence of skin problems, and a VA compensation and pension 
examination in 1969 that showed his skin to be clear.  For 
these reasons, the Board finds that the preponderance of the 
evidence is against finding any credible evidence of 
continuity of symptomatology between his military service and 
his current complaints.  Therefore, as there is no credible 
lay or medical evidence relating a current skin disorder 
directly to service, the Board concludes that the 
preponderance of the evidence is against the claim.  

In summary, there is no credible lay evidence or competent 
medical evidence of a chronic skin disability during service, 
and no competent evidence linking any current disability to 
exposure to herbicides.  Consequently, the preponderance of 
the evidence is against the claim.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a skin disability.  Gilbert, supra; 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

III.  Initial Increased Ratings - DDD of the Lumbar Spine and 
Scar

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.

C.  DDD of the Lumbar Spine

The veteran claims that his DDD warrants higher initial 
disability ratings.

Private treatment reports from GND Medical Consultants dated 
in December 2005 consist of x-rays of the lumbar spine.  The 
records reveal a diagnosis of narrowing of the L5-S1 disc 
space and moderate osteoarthritis of the lumbar spine.  

Associated with the claims file are private treatment reports 
from Patient First Chiropractic dated from February 2005 to 
March 2006 which reveal that the veteran underwent physical 
therapy for low back pain among other things.  

The veteran was afforded a VA examination in March 2003.  The 
veteran reported bowel incontinence and he was noted to 
ambulate with a cane at times which was prescribed for a knee 
disability.  His gait was described as protected weight-
bearing on the left.  He reported that he was not limited in 
his work and he said his work afforded him freedom of 
movement.  Straight leg raise was positive one and 
symmetrical.  Range of motion testing of the lumbar spine 
revealed flexion to 90 degrees, extension to 25 degrees, 
bilateral lateral bending to 30 degrees, and bilateral 
rotation to 45 degrees.  

The veteran was also afforded a VA examination in July 2004 
at which time he reported aching pain in his spine including 
pain with activity.  He also said he had flare-ups of pain 
with activity.  He denied loss of bowel or bladder function.  
X-rays of the lumbar spine revealed degenerative disc disease 
and spurring at L3-L4, L4-L5, and L5-S1.  Physical 
examination revealed no tenderness to palpation of the lumbar 
spine.  There was some loss of lordotic curve.  Range of 
motion testing revealed flexion to 90 degrees, extension to 
35 degrees, bilateral lateral flexion to 35 degrees, and 
bilateral rotation to 30 degrees with pain at the extremes of 
flexion and extension.  The examiner said there was fatiguing 
with repetitive motion and no instability related to the 
lumbar spine.  

VA outpatient treatment reports dated from July 1999 to 
October 2007 are also associated with the claims file.  The 
records reflect complaints of low back pain on several 
occasions.  Beginning in March 2006 low back pain was 
included on a problem list.  The veteran was noted to have 
low back pain with no radicular symptoms.  In April 2007 a 
lumbar spine x-ray revealed severe degenerative disc disease 
and some facet arthritis of the lumbar spine.  The veteran's 
gait was steady and sensation was intact in both legs.  Motor 
examination was noted to be 5/5 bilaterally.  He was assessed 
with degenerative joint disease with back strain.  

The veteran was last afforded a VA examination in August 2007 
at which time the veteran denied urine and fecal 
incontinence, paresthesias, numbness, and leg and foot 
weakness.  The veteran reported pain, stiffness and decreased 
motion but no fatigue, weakness or spasms.  He said he had 
mild flare-ups of back pain on a weekly basis.  The examiner 
said there were no incapacitating episodes of spine disease.  
The veteran ambulated with no assistive devices.  His posture 
and gait was reported to be normal.  There was no kyphosis, 
lordosis or ankylosis of the spine.  Range of motion testing 
revealed flexion to 55 degrees, extension to 20 degrees, 
right lateral flexion to 20 degrees, left lateral flexion to 
25 degrees, and bilateral lateral rotation to 25 degrees.  
The examiner indicated there was objective evidence of pain 
on active range of motion and with repetitive motion.  There 
was no additional limitation after three repetitions of range 
of motion.  The veteran was reported to be employed as a 
full-time computer operator.  Motor, sensory, and reflex 
examinations were unremarkable.  The examiner diagnosed the 
veteran with degenerative disc disease of the lumbar spine, 
degenerative facet joint disease of the lumbar spine, and 
degenerative joint disease of the right sacroiliac joint.  

The Board notes that the veteran's service-connected 
degenerative disc disease has been found to be related to a 
gunshot wound to the buttocks.  In the case of injuries 
resulting from gunshot wounds, the Board would normally 
consider the muscle codes.  However, service connection has 
been separately granted for muscle injury resulting from the 
gunshot wounds to the right and left buttock, and the 
disability ratings assigned for those awards are not 
currently on appeal.  Consequently, this matter will not be 
addressed herein.  Furthermore, neurological manifestations 
in the lower extremities have also been separately rated, and 
will be addressed separately in this decision.  

During the pendency of the veteran's claim the regulations 
pertaining to evaluation of disabilities of the spine have 
been amended.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  The amendment assigned new 
diagnostic codes, and provided for the evaluation of all 
spine disabilities under a single General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
and/or (2) whether an increased rating is warranted under the 
"new" criteria for other disabilities of the thoracolumbar 
spine at any time on or after September 26, 2003.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue); see also Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003)

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  

The veteran's degenerative disc disease was rated utilizing 
Diagnostic Code 5242, degenerative arthritis of the spine, 
under the most recent amendment to the rating criteria.  
Under the both old and new criteria, degenerative arthritis 
of the spine is rated utilizing Diagnostic Code 5003, 
degenerative arthritis.  38 C.F.R. § 4.71a (2003); 38 C.F.R. 
§ 4.71a (2008).  Diagnostic Code 5003, in turn, calls for 
rating on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion of the lumbar spine thus is 
rated utilizing Diagnostic Code 5292 under the old rating 
criteria.  38 C.F.R. § 4.71a (2003).  Under Diagnostic Code 
5292, a 10 percent evaluation is for application when there 
is slight limitation of motion of the lumbar spine.  A 20 
percent rating is for application when there is moderate 
limitation of motion; and a 40 percent evaluation is for 
application when there is severe limitation of motion.  

For the time period prior to August 20, 2007, there is no 
basis on which to grant an evaluation in excess of 10 percent 
under the old criteria.  The medical evidence of record shows 
that the veteran was able to flex to 90 degrees, which is 
demonstrates essentially normal range of motion in the spine.  
Thus, while some pain was noted at the extremes of flexion 
and extension at the 2004 VA examination, with some fatiguing 
on repetition, the Board finds that the 10 percent rating 
assigned adequately contemplates the degree of impairment 
shown, including the degree of functional loss resulting from 
pain.  A higher award under the old criteria is therefore not 
warranted.

For the time period since August 20, 2007, there is no basis 
on which to grant an evaluation in excess of 20 percent under 
the old criteria.  While the medical evidence of record shows 
that the veteran was able to flex to only 55 degrees, he had 
essentially normal range of motion for extension, bilateral 
lateral flexion and bilateral lateral rotation on examination 
in August 2007.  The examiner indicated there was objective 
evidence of pain on active range of motion and with 
repetitive motion but no additional limitations after three 
repetitions of range of motion.  There was no evidence of 
fatigue or weakness.  See DeLuca, supra.  Taking into account 
all of the evidence of record, and applying it to the old 
rating criteria, the Board finds that the veteran's back 
disability picture more nearly approximates the criteria 
required for a 20 percent rating based on moderate limitation 
of motion of the lumbar spine.  A higher award under the old 
criteria is therefore not warranted.

As noted, the amendment assigned new diagnostic codes, and 
provided for the evaluation of all spine disabilities under a 
single General Rating Formula for Diseases and Injuries of 
the Spine.  The amended regulations for rating the spine 
under the General Rating Formula for Diseases and Injuries of 
the Spine (Diagnostic Codes 5235-5243) provides that with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating and unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Additionally, in part, with respect to 
disability associated with the lumbar spine, a 40 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 20 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is for application with forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2008).  

Additionally, under Note (1): Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.) [With respect to the lumbar 
spine] -- For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the 
nearest five degrees.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the  
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

For the period prior to August 20, 2007, the Board finds 
there is no evidence that would warrant a rating in excess of 
10 percent for the veteran's lumbosacral spine disability 
under the amended rating criteria.  The only relevant 
evidence consists of the July 2004 VA examination at which 
time the veteran was reported to have flexion to 90 degrees.  
The combined range of motion was 240 degrees (accounting for 
the fact that while extension and right and left flexion were 
reported to be 35 degrees for each, for VA purposes no more 
than 30 degrees for each can be used for purposes of 
calculations of the combined range of motion.)  While the 
examiner reported some loss of lordotic curve, there was no 
evidence of tenderness to palpation of the lumbar spine.  
With regard to assigning a higher disability rating according 
to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the 
veteran's assertions of pain and flare-ups.  However, the 
Board notes that the 10 percent rating assigned contemplates 
an otherwise noncompensable degree of limitation of motion 
accompanied by symptoms that cause additional functional 
impairment, such as pain and fatigue upon repeated use.  In 
this case, the Board finds that the 10 percent currently 
assigned already contemplates the degree of functional loss 
demonstrated for the period prior to August 20, 2007. 

For the period since August 20, 2007, the Board finds there 
is no evidence that would warrant a rating in excess of 20 
percent for the veteran's lumbosacral spine disability under 
the amended rating criteria.  The veteran's flexion was to 55 
degrees.  The combined range of motion was 170 degrees.  The 
veteran's posture and gait were reported to be normal.  There 
was no kyphosis, lordosis or ankylosis of the spine.  With 
regard to assigning a higher disability rating according to 
38 C.F.R. § 4.40 and 4.45, the Board acknowledges the 
veteran's assertions of pain and flare-ups; however, there 
was no additional limitation after three repetitions of range 
of motion.  Consequently, the Board finds that the 20 percent 
rating currently assigned already contemplates the degree of 
functional loss demonstrated for the period since August 20, 
2007. 

Under the provisions for evaluating intervertebral disc 
syndrome (preoperatively or postoperatively), the disability 
is evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  A 10 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks during the past 12 months; a 20 
percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).

Note (1): For purposes of evaluation under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

The veteran has not reported incapacitating episodes as 
defined by the rating criteria and thus a rating higher than 
10 percent prior to August 20, 2007, is not warranted nor is 
a rating higher than 20 percent warranted since August 20, 
2007.  

As noted, Note 1 provides for evaluating any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  In this case, a separate 
compensable rating has already been awarded for bowel 
impairment, and this matter is not current on appeal.  In 
addition, as noted above, service connection has granted for 
sciatic neuritis in each lower extremity, and this matter has 
been separately appealed and will be discussed below.  As to 
bladder impairment, the Board found the most probative 
evidence to be the report of the August 2007 VA examination 
in which it was specifically noted that he denied a history 
of any urinary incontinence, urgency, or frequency.  
Consequently, the Board finds that the preponderance of the 
evidence is against granting a separate rating based on 
bladder impairment.

In sum, a rating in excess of 10 percent for the veteran's 
service-connected degenerative disc disease is not warranted 
prior to August 20, 2007, under any of the criteria in effect 
during the pendency of this claim nor is a rating in excess 
of 20 percent warranted since August 20, 2007, under any of 
the criteria in effect during the pendency of this appeal.  

D.  Scar

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

Effective October 23, 2008, VA amended the Schedule for 
Rating Disabilities by revising that portion of the Schedule 
that addresses the Skin.  Specifically, these amendments 
concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  
However, these amendments apply to applications for benefits 
received by VA on or after October 23, 2008.  As the 
veteran's claim was already pending as of that date, these 
new regulations do not apply.  The Board recognizes that 
these regulations appear to provide for consideration of the 
new regulations upon request by the veteran.  However, in 
this case, no such request has been made.

The Board notes that the veteran's service-connected scar was 
related to a gunshot wound to the buttocks, which, as noted, 
often entails muscle injury.  However, as explained above, 
service connection for muscle injury resulting from the 
gunshot wounds to the right and left buttock has been 
separately established, and the disability ratings assigned 
are not currently on appeal.  Consequently, the Board will 
not consider the muscle codes when rating the scar 
disability.  

The relevant evidence pertaining to the veteran's service-
connected scar consists of several VA examinations.  At a 
March 2003 VA examination the veteran was diagnosed with a 
tender, adherent scar of the right buttock related to an 
exploratory surgery due to a gunshot wound of the buttocks.  
The skin surrounding the scar was noted to be hypoesthetic.  
The veteran denied pain at the sight of the scar of the right 
buttocks at an August 2007 VA examination.  There was no 
evidence of skin breakdown.  The scar measured a half a 
centimeter (cm) in width and 5-cm in length.  There was no 
tenderness to palpation but there was adherence to the 
underlying tissue.  There was no limitation of motion or 
function associated with the scar, no underlying soft tissue 
damage, no skin ulceration, no elevation or depression of the 
scar, no induration or inflexibility associated with the 
scar, and the texture and color of the skin of the scarred 
area was noted to be normal.  The examiner diagnosed the 
veteran with an exploratory surgery scar of the right 
buttock.  The examiner said there was minimal decreased 
sensation adjacent to the exploratory surgery scar.  

The veteran's tender scar of the right buttock related to 
residuals of a gunshot wound has been rated as 10 percent 
disabling utilizing the criteria found at Diagnostic Code 
7804, superficial scars that are painful on examination.  38 
C.F.R. § 4.118.  The only rating available under Diagnostic 
Code 7804 is the presently assigned 10 percent, and a higher 
rating is therefore not warranted under this code.  As for 
other potentially applicable codes, the veteran's scar is not 
of the head, face or neck (Diagnostic Code 7800).  There was 
no limitation of motion or function associated with the scar 
(Diagnostic Code 7805).  The scar is not deep, as the August 
2007 examiner indicated that there was no underlying soft 
tissue damage nor is the scar of a size (144 square inches) 
that would warrant a compensable rating (Diagnostic Codes 
7801, 7802).  There was no evidence of skin breakdown and no 
skin ulceration.  Therefore, the veteran's scar does not 
warrant a separate rating under Diagnostic Code 7803.  
Consequently, a higher rating for the veteran's scar of the 
right buttock related to residuals of a gunshot wound is not 
warranted.  



IV.  Increased Ratings - Right and Left Sciatic Neuritis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

The veteran contends that his right and left sciatic neuritis 
have worsened and that the disabilities warrant higher 
ratings.  

The Board notes that the 10 percent disability ratings 
assigned for the veteran's service-connected right and left 
sciatic neuritis at issue are protected ratings as the 
ratings have been in effect for more than 20 years.  In this 
regard, any disability which has been continuously rated at 
or above any evaluation of disability for 20 or more years 
for VA compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. § 
3.951(b) (2008).

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
(2008) based on paralysis of various nerves.  Under 38 C.F.R. 
§ 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123.  Peripheral neuralgia, characterized usually by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

The veteran's right and left sciatic neuritis have been rated 
as mild under Diagnostic Code 8620 which is used to rate 
disabilities involving neuritis of the sciatic nerve.  38 
C.F.R. § 4.124a.  Under Diagnostic Code 8620, a 10 percent 
rating is assigned for mild incomplete paralysis of the 
sciatic nerve.  A 20 percent rating requires moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent rating requires severe 
incomplete paralysis with marked muscular atrophy.  An 80 
percent rating requires complete paralysis.  When there is 
complete paralysis, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. § 4.124(a), Diagnostic Code 8520.

The relevant evidence consists of several VA examinations.  
At a March 2003 examination the veteran denied numbness of 
the distal lower extremity or foot on either side.  The 
veteran reported sciatic nerve inflammation bilaterally.  
However, the examiner indicated that there were no sensory or 
motor changes suggesting residual sciatic nerve injury.  The 
veteran was also examined by VA in August 2007, but sensory, 
reflex, and peripheral nerve examinations of the lower 
extremities were noted to be normal.  The examiner indicated 
that there was no current clinical evidence of sciatic nerve 
impairment and no nerve dysfunction.  

While the Board has considered the veteran's lay assertion 
that his sciatic neuritis has worsened, the Board places more 
probative weight on the relevant clinical findings provided 
by competent health care specialists, and those findings do 
not show evidence of even mild incomplete paralysis of the 
sciatic nerve to warrant the currently assigned 10 percent 
ratings.  As noted, when examined by VA in 2003 the veteran 
denied numbness of the distal lower extremity or foot on the 
left and right side and there were no sensory or motor 
changes suggesting residual sciatic nerve injury.  The 2007 
examiner indicated that sensory, reflex, and peripheral nerve 
examinations of the lower extremities were normal and there 
was no clinical evidence of sciatic nerve impairment or nerve 
dysfunction.  Consequently, the Board finds that the 
preponderance of the evidence is against granting increased 
ratings for either extremity.

V.  Extraschedular Considerations

Additionally, the Board finds that there is no showing that 
the veteran's service-connected DDD of the lumbar spine, 
tender scar of the right buttock, or right and left sciatic 
neuritis have reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of higher 
evaluations on an extra-schedular basis.  In this regard, 
while the veteran has reported that symptoms of his 
disabilities interfere with work, he also reported during his 
most recent VA examination that he remained employed full-
time as a computer operator and he denied having recently 
lost any time at work.  Thus, the Board finds that these 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Hence, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to service connection for degenerative arthritis 
of the left knee to include as secondary to service-connected 
residuals of gunshot wounds of the buttocks is denied.  

Entitlement to service connection for a skin disability 
including as due to herbicide exposure is denied.

Entitlement to higher initial ratings for degenerative disc 
disease of the lumbar spine, rated as 10 percent disabling 
from January 31, 2003, and as 20 percent disabling from 
August 20, 2007, is denied.  

Entitlement to an initial rating in excess of 10 percent for 
a tender scar of the right buttock is denied.

Entitlement to an increased rating for right sciatic 
neuritis, currently rated as 10 percent disabling is denied.  

Entitlement to an increased rating for left sciatic neuritis, 
currently rated as 10 percent disabling is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


